                               unsealed on 6/7/21 per order - dlg
      SEALED
 1 RANDY S. GROSSMAN
   Acting United States Attorney
 2 MEGHAN E. HEESCH
   Assistant United States Attorney
 3 Minnesota Bar No. 0395912
   Office of the U.S. Attorney
 4 880 Front Street, Room 6293
   San Diego, California 92101-8893
 5 Telephone: (619) 546-9442
   Email: meghan.heesch@usdoj.gov
 6
   Attorneys for United States of America
 7
 8
 9                        UNITED STATES DISTRICT COURT
10                     SOUTHERN DISTRICT OF CALIFORNIA
11                                                                 MJ01948
                                                                '21MJ01946
      IN THE MATTER OF THE SEARCH OF:              Case No.    '21
12
      Google LLC                                   EX PARTE APPLICATION TO FILE
13                                                 DOCUMENTS UNDER SEAL AND
      1600 Amphitheater Parkway, Mountain          ORDER THEREON
14    View, CA 94043
15    Host of expliamdavis@gmail.com               [FILED UNDER SEAL]
16
17
18        COMES NOW the United States, by and through its counsel, Randy S.

19 Grossman, United States Attorney, and Meghan Heesch, Assistant U.S. Attorney, and
20 hereby moves that the attached Application for Search Warrant, Affidavit, Attachments,
21 and Search Warrant, and this Motion and Order be ordered filed under seal until further
22 order of the Court.
23 //
24 //
     //
25
     //
26
     //
27
     //
28


30
 1           The basis for this application is that, for the reasons described within the
 2 accompanying Search Warrant Application and Affidavit, the documents to be sealed
 3 discuss an ongoing, covert criminal investigation and premature disclosure of the
 4 existence of the warrant or the contents of the application could result in flight from
 5 prosecution of the user of the subject account and his co-conspirators, destruction of
 6 evidence (including many encrypted devices), or otherwise seriously jeopardize the
 7 ongoing investigation by compromising the trust that the targets of the investigation
 8 have put into the device. Additionally, it is believed that premature disclosure could
 9 endanger the life and safety of the confidential human source in this investigation. We
10 respectfully request that the Application, Affidavit, and Warrant be unsealed on June 7,
11 2021, at which time there will no longer be a need to seal these filings.
12           DATED: May 17, 2021
13                                                               Respectfully submitted,
14
                                                                 RANDY S. GROSSMAN
15                                                               Acting United States Attorney
16
                                                                 ___________________________
17                                                               Meghan E. Heesch
                                                                 Assistant U.S. Attorney
18
                                                         ORDER
19
             Upon application of the United States, and good cause appearing,
20
             IT IS HEREBY ORDERED that the Search Warrant, the Search Warrant
21
     Application and Affidavit, the Attachments, and this Application and Order in the
22
     above-referenced case shall be filed under seal until June 7, 2021.
23
24
             DATED: May 17, 2021
25
26
                                                         _________________________________
27                                                        HONORABLE MICHAEL S. BERG
                                                          U.S. MAGISTRATE JUDGE
28
     Ex Parte Application and Order to File Under Seal       2

30
